 1   WILLIAM B. TERRY, ESQ.
     Nevada Bar No. 1028
 2   WILLIAM B. TERRY, CHTD.
 3
     530 South Seventh St.
     Las Vegas, Nevada 89101
 4   Phone: 702-385-0799
     Info@WilliamTerryLaw.com
 5
     YI LIN ZHENG, ESQ.
 6   Nevada Bar No. 1011
 7
     MOMOT & ZHENG
     530 South Seventh St.
 8   Las Vegas, Nevada 89101
     Phone: 702-385-7170
 9   Momot.Zheng@gmail.com
10   Attorneys for Defendant
11
     NICHOLAS LEWIS

12                              UNITED STATE OF DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
13

14
     UNITED STATES OF AMERICA,                           CASE NO: 2:18-CR-238-RFB-CWH
15
                   Plaintiff,
16
            vs.                                          ORDER TO MODIFY PRE-TRIAL
17                                                       RELEASE CONDITIONS TO ALLOW
     NICHOLAS LEWIS,                                     ONE-TIME OUT OF STATE TRAVEL
18
                   Defendant
19

20

21

22                 COMES NOW, Defendant, NICHOLAS LEWIS (“Mr. LEWIS”), by and through his

23   attorney, WILLIAM B. TERRY, ESQ., of William B. Terry, Chtd., and YI LIN ZHENG, ESQ., of the

24   Momot & Zheng, 530 S. Seventh St., Las Vegas, NV 89101, and the United States being represented
25   by and through the United States Attorney’s Office, Assistant United States Attorney CHRISTOPHER
26
     BURTON.
27

28
 1          Defendant was present in court on March 5, 2019, for Change of Plea. Sentencing is currently
 2   set for June 6, 2019. Defendant was permitted to continue on a personal recognizance bond, with
 3
     conditions including RF monitoring and a geographical restriction to remain in the State of Nevada.
 4
            However, the Defendant’s wife’s grandmother recently passed away in Louisiana. She would
 5
     like for Mr. Lewis to accompany her to Louisiana to attend the services for her grandmother. The
 6

 7
     parties, including the Defense, Government, and Pre-trial Services Officer, would respectfully request

 8   that the Court grant the parties stipulation to modify this specific condition of Defendant’s release to

 9   allow him to travel out of state of this specific purpose.
10          IT IS HEREBY STIPULATED AND AGREED UPON, by and between the parties hereto,
11
     that geographical restriction of Defendant’s release conditions shall be modified to allow Defendant to
12
     travel to and from Nevada and Louisiana, on Friday, March 22, 2019 and to return on Sunday, March
13
     24, 2019, to attend the funeral services for his wife’s grandmother, provided that Defendant gives an
14

15
     itinerary to his Pre-Trial Services Officer for approval prior to travel. Further, Defendant is to remain

16   of RF monitoring and self-supervise for the duration of his travel and will report to his Pre-Trial

17   Services Officer within 24 hours of his return to Nevada.
18   STIPULATION entered by:                                STIPULATION entered by:
19
     _________/s/__________________                         _________/s/___________________
20   WILLIAM B. TERRY, ESQ.                                 NICHOLAS A. TRUTANICH
     Nevada Bar No. 1028                                    United States Attorney
21   YI LIN ZHENG, ESQ.                                     CHRISTOPHER BURTON
     Nevada Bar No. 10811                                   Assistant United States Attorney
22   530 S. Seventh St.                                     501 Las Vegas Blvd. South, Ste. 1100
23
     Las Vegas, Nevada 89101                                Las Vegas, Nevada 89101
     Attorneys for Defendant
24

25

26

27

28
 1                                   UNITED STATE OF DISTRICT COURT
 2                                    FOR THE DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                 CASE NO: 2:18-CR-238-RFB-CWH
 4
                        Plaintiff,
 5
             vs.                                               ORDER TO MODIFY PRE-TRIAL
 6                                                             RELEASE CONDITIONS TO ALLOW
     NICHOLAS LEWIS,                                           ONE-TIME OUT OF STATE TRAVEL
 7

 8                      Defendant

 9

10

11           Upon Stipulation of the parties:

12           IT IS HEREBY ORDERED that geographical restriction of Defendant’s release conditions
13
     shall be modified to allow Defendant to travel to and from Nevada and Louisiana, on Friday, March
14
     22, 2019 and to return on Sunday, March 24, 2019, to attend the funeral services for his wife’s
15
     grandmother, provided that Defendant gives an itinerary to his Pre-Trial Services Officer for approval
16
     prior to travel.
17

18           IT IS FURTHER ORDERED that Defendant is to remain of RF monitoring and self-supervise

19   for the duration of his travel and will report to his Pre-Trial Services Officer within 24 hours of his

20   return to Nevada.
21
                         19th day of March, 2019.
             DATED this _____
22

23
                                                   _____________________________________________
24                                                 HONORABLE JUDGE RICHARD F. BOULWARE II
                                                   UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
